Title: To Thomas Jefferson from James Sullivan, 7 February 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston 7th February 1808
                  
                  The writer of the letter I take the liberty to enclose is one of our Senate, and is, by no means, an enemy to our present national administration; he does much business as a merchant, and is considered as being the most wealthy man in our State. From a long acquaintance with him I have the most perfect confidence in his prudence and integrity: I derive great satisfaction from a compliance with his request; But should not have ventured to address a letter to you, on the occasion, did it not appear that the people in Salem expect that I could attempt to improve such an indulgence. Besides this, as I am evidently engaged in the support of the federal government, these people will have their opinions corrected, & more concentrated towards that point, by beleiving me to be useful to them on such calls. The statement in the letter may be relied on: yet I am affraid to omit sending it immediately to the president, least some other application to the head of a department, should disappoint the wishes of so respectable a solicitation. Colonel Lee was appointed collector there on my instance, and has given the greatest possible satisfaction. You can order Mr Grays letter to be shewn to, and inquiry as to his character to be made of; any body from our State. I ask it as a favour, that the matter may be attended to without any delay, and should the application Succeed, that the commission of Mr Saunders may be enclosed to me. I am so impressed with a conviction of the toil and anxiety you are, at the present crisis, exposed to, that I know not how to apologize for this intrusion; and yet I cannot refrain from one word more. Our Legislature has before it a state bank for twenty millions of dollars. The fate of the bill will, perhaps, be decided upon before this comes under your eye. The twenty millions are to be issued on a deposit of ten in Specie. are not the other ten, being from a state bank, evidently bills of public credit? and are they not compleatly within the prohibition contained in the federal constitution, that no state shall coin money, or issue bills of credit? Does this excess represent any thing but public credit? our courts have decided that the debts of corporations cannot be levied from the private property of their members. Where can the corporate property of this corporation be found? the stock, by division, becomes individual property; and the state cannot be coerced, by any civil arm, to a performance of the corporate promises. If Massachusetts can, on a deposit of ten millions, create a bank of twenty, Rhode Island, on a deposit of two millions, may create a bank of forty millions, and so on through the union. I was under an expectation of this Attempt, but felt so intirely secure, under the conviction, that the general government, would, on the first Attempt of this kind, declare the measure to be a violation of the federal constitution, that I rested easy, untill I found that Vermont had established Such a bank, & Congress had been long in Session without taking any notice of it. Indeed I always considered the excess of all our banks, over their capitals, to be a violation of the federal constitution. The excess represents no money, but are bills of credit. Though they are not, formally issued by the state yet they are made under the authority of the State; and therefore on the maxim, of qui facit per alium facit per se, are the bills of the State. Should every state in the union indulge their voracious speculators in this way, and there can be no check from the general government, I do not see, but that a paper medium, though not made a tender, will overflow the union, expel all specie, and the poor be again devoured by the rich and crafty, under the Authority of government. My feeling urge me on; the subversion of republican principles stands in full Size under the eye of my apprehension; and the cruel triumph of federalism, in a disolution of the national union, sits with a gashtly grin before me, yet I forbear.
                  I am Sir with the Most perfect respect to you, your Most humble Servant
                  
                     James Sullivan
                     
                  
               